           Case 1:20-cv-05898-JMF Document 29 Filed 01/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FREEZE N’ FIT, INC., et al.,                                           :
                                                                       :
                  Plaintiffs-Counterclaim Defendants,                  :     20-CV-5898 (JMF)
                                                                       :
                  -v-                                                  :           ORDER
                                                                       :
RAN CORY et al.,                                                       :
                                                                       :
                  Defendants-Counterclaim Plaintiffs.                  :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of the COVID-19 situation, the Court will not hold the upcoming conference in
this case in person. Subject to the caveat set forth below, counsel should submit their proposed
case management plan and joint letter by the Thursday prior to the conference, as directed in the
Court’s earlier Scheduling Order. In addition to the information required by the Court’s Order,
the parties should also indicate in their letter whether they can do without a conference
altogether. If so, the Court may enter a case management plan and scheduling order and the
parties need not appear. If not, the Court will hold the initial conference by telephone, albeit
perhaps at a different time. To that end, counsel should indicate in their joint letter dates and
times during the week of the conference that they would be available for a telephone conference.
In either case, counsel should review and comply with the Court’s Emergency Individual Rules
and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        In light of Defendants’ Answer and Counterclaims naming additional Counterclaim
Defendants, in their pre-conference submissions, the parties should also provide their views in
the joint letter on whether the initial pretrial conference should be adjourned until after all parties
have appeared and all pleadings have been filed. If the parties believe that adjournment is
appropriate, they may file a letter-motion to adjourn in lieu of their pre-conference letter.

        SO ORDERED.

Dated: January 4, 2021                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
